                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO


UNITED STATES OF AMERICA,

        Plaintiff,

                    v.                            Criminal No. 16-692 (FAB)

JOSÉ GARCÍA-BÁEZ [3],

        Defendant.


                               OPINION AND ORDER

BESOSA, District Judge.

       Before the Court is defendant José García-Báez (“García”)’s

motion to dismiss the superseding indictment pursuant to the Sixth

Amendment of the United States Constitution and the Speedy Trial

Act.    (Docket No. 184.)       For the reasons set forth below, García’s

motion to dismiss is DENIED.

I.     Background

       On    November    2,   2016,   a   grand   jury   returned   a   two-count

indictment charging defendants Josué Cheveres-Morales (“Cheveres”)

and Carlos Ruiz-Cintrón (“Ruiz”) with aiding and abetting the

taking of a vehicle by force, violence or intimidation in violation

of 18 U.S.C. § 2119(1) (count one), and aiding and abetting the

use or brandishing of a firearm during and in relation to a crime

of violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (count

two).       (Docket No. 13.)     A magistrate judge ordered that Cheveres
Criminal No. 16-692 (FAB)                                                        2

and Ruiz remain in federal custody pending trial.              (Docket Nos. 11

and 22.)

      A grand jury returned a superseding indictment on February 3,

2017.   (Docket No. 45.)      The superseding indictment set forth two

additional counts, charging Cheveres, Ruiz, and García with aiding

and abetting the attempted taking of a motor vehicle by force,

violence or intimidation, and aiding and abetting the use or

brandishing of a firearm during and in relation to a crime of

violence    in   violation   of    18   U.S.C.   §   2119(1)      and   18   U.S.C.

§ 924(c)(1)(A)(ii), respectively (counts three and four).                      Id.

García appeared before Magistrate Judge Marcos López for his

initial appearance on February 17, 2017.               (Docket No. 52.)         He

pled not guilty as to counts three and four on February 23, 2017.

(Docket No. 58.) Magistrate Judge López ordered that García remain

in custody pending trial.         Id.   The United States Marshals Service

detained Cheveres, Ruiz, and García at the Metropolitan Detention

Center in Guaynabo, Puerto Rico (“MDC”).

      The   parties   engaged     in    discovery    and   plea    negotiations.

(Docket Nos. 57, 68, 69 and 76.)           Cheveres pled guilty to the two

carjacking counts and one firearm count.             (Docket No. 144.) 1       The



1 Cheveres received a sentence of 87 months of imprisonment for each carjacking

count, to be served concurrently with each other. (Docket No. 144 at p. 2.)
The Court imposed a consecutive sentence of 108 months of imprisonment for the
firearm count, for a total imprisonment term of 195 months. Id.
Criminal No. 16-692 (FAB)                                                     3

Court set García and Ruiz’s trial for October 10, 2017.               (Docket

No. 94.)     The passage of Hurricane María on September 20, 2017,

however, resulted in the loss of electrical power, destroyed

communication towers, and caused a lack of food, fuel, and water

throughout    Puerto   Rico.      Consequently,      the   Marshals   Service

relocated Cheveres, Ruiz, and García to the Southern District of

Mississippi pursuant to the Federal Judiciary Emergency Special

Sessions Act of 2005, Pub. L. No 109-63, 119 Stat. 1993 (2005).

See Notice from the Clerk No. 17-12, Transfer of Federal Detainees

Outside of District of Puerto Rico and Suspension of Criminal and

Civil Trials Until November 6, 2017.          García and Ruiz returned to

MDC on January 9, 2018.        (Docket No. 105 at p. 2.)

     The Court reset trial for January 22, 2018. (Docket No. 100.)

Defense counsel for García and Ruiz requested a continuance,

however, “to properly conduct and conclude [their] investigation,

speak   personally     with    [their]    clients,   and   respond    to    the

government’s latest motions.”            (Docket No. 105 at p. 2.)         Ruiz

moved to suppress evidence on May 2, 2018.           (Docket No. 130.)      The

Court referred Ruiz’s motion to suppress to Magistrate Judge López

for a hearing, if necessary, and a report and recommendation.

(Docket No. 150.)       Magistrate Judge López set the suppression

hearing for June 27, 2019.         (Docket No. 181.)        On May 7, 2019,

García moved to dismiss the indictment pursuant to the Sixth
Criminal No. 16-692 (FAB)                                                4

Amendment of the United States Constitution and the Speedy Trial

Act (hereinafter, “STA”).     (Docket No. 184.)

     The Sixth Amendment guarantees that the accused shall “enjoy

the right to a speedy and public trial.”        U.S. CONST. amend. VI.

Congress enacted the Speedy Trial Act in 1974 to “protect a

defendant’s constitutional right to a speedy trial, and to serve

the public interest in bringing prompt criminal proceedings.”

United States v. Santiago-Bercerril, 130 F.3d 11, 14 (1st Cir.

1997) (internal citation and quotation omitted); United States v.

Bailey-Snyder, 923 F.3d 289, 295 (3rd Cir. 2019) (noting that “the

Speedy Trial Act [gives] effect to the Sixth Amendment’s speedy

trial   guarantee   by   setting   limits   within   which   trials   must

begin.”); see 18 U.S.C. §§ 3161 et seq.         The constitutional and

statutory rights to a speedy trial are distinct, requiring the

Court to analyze García’s motion to dismiss pursuant to separate

standards of review.     United States v. Muñoz-Amado, 182 F.3d 57,

61 (1st Cir. 1999); see, e.g., United States v. Pereira, 312 F.

Supp. 3d 262, 278 (D.P.R. 2018), Crim. No. 12-413, Docket No. 2226

(May 30, 2018) (although there was no STA violation, the Court

dismissed all charges against defendant Pedro San Lucas with

prejudice pursuant to the Sixth Amendment) (Besosa, J.).
Criminal No. 16-692 (FAB)                                                     5

I.    The Speedy Trial Act

      The Speedy Trial Act provides that García must stand trial

“within seventy days from the filing date (and making public) of

the information or indictment, or from the date [he] appeared

before a judicial officer of the court in which such charge is

pending, whichever date last occurs.”             18 U.S.C. § 3161(c)(1). 2

Accordingly, García’s initial appearance on February 17, 2017

triggered the Speedy Trial clock. Docket No. 52; see United States

v. Hood, 469 F.3d 7, 9 (1st Cir. 2006) (“The speedy trial clock

begins ticking on the day a defendant first appears in court and

stops the day the defendant files a motion to dismiss for lack of

speedy trial.”).      Failure to commence trial within the seventy-

day timeframe requires dismissal of the superseding indictment “on

motion of the defendant.”        18 U.S.C. § 3162(a)(2). 3       Although 794

days have elapsed between García’s initial appearance and motion

to dismiss, certain periods of time are excluded from the Speedy

Trial clock.    Docket Nos. 45 and 184; 18 U.S.C. §§ 3161(h)(1)-(9).


2 For purposes of the STA, “trial generally commences when voir dire begins.”

United States v. Brown, 819 F.3d 800, 815 (6th Cir. 2016) (citation omitted).

3 García cites United States v. Franklin, 630 F.3d 53 (1st Cir. 2011), for the
proposition that the Court “may consider any other factors that are rationally
related to the statutory objective of balancing public and private interests”
regarding purported STA violations. (Docket No. 184 at p. 2.) This proposition,
however, is applicable in determining whether the indictment should be dismissed
with or without prejudice in response to an STA violation. Franklin, 630 F.3d
at 57. Franklin is inapposite because García has failed to establish a STA
violation. Accordingly, the Court need not consider whether the superseding
indictment should be dismissed with or without prejudice.
Criminal No. 16-692 (FAB)                                                                    6

       A.      The Speedy Trial Clock          is     Tolled         for        Proceedings
               Concerning the Defendant

               The Speedy Trial Act excludes “delay resulting from

other       proceedings   concerning    the     defendant.”                    18    U.S.C   §

3161(h)(1); see United States v. Mitchell, 723 F.2d 1040, 1045

(1st Cir. 1983).          The term “other proceedings” is expansive,

including: (1) “any pretrial motion, from the filing of the motion

through      the   conclusion    of   the   hearing       on,        or    other       prompt

disposition of, such motion,” (2) “consideration by the court of

a proposed plea agreement to be entered into by the defendant and

the   attorney     for    the   Government,”    and       (3)    “delay             reasonably

attributable to any period, not to exceed thirty days during which

any     proceeding    concerning      the   defendant           is    actually          under

advisement by the court.” 18 U.S.C § 3161(h)(1).                     “Motions that do

not require a hearing may toll the seventy-day time limit for up

to    thirty    days.”    Santiago-Becerril,        130    F.3d           at    17    (citing

Henderson v. United States, 476 U.S. 321, 329 (1986)).                                  Delay

attributable to a proceeding, including pre-trial motions and

hearings, is tolled automatically.            United States v. Valdivia, 680

F.3d 33, 38 (1st Cir. 2012).

       B.      The Speedy Trial Clock May Stop for Any Period of Delay
               Resulting from a Continuance

               The Speedy Trial Act excludes “delay resulting from a

continuance granted by any judge on his own motion or at the
Criminal No. 16-692 (FAB)                                                   7

request of the defendant or his counsel or at the request of the

attorney for the Government.”            18 U.S.C. § 3161(h)(7).         This

exclusion is permissive.          Id.; see Zedner v. United States, 547

U.S. 489, 498 (2006) (“This provision gives the district court

discretion — within limits and subject to specific procedures — to

accommodate limited delays for case-specific needs.”).              The Court

must determine whether “the ends of justice served by taking such

action outweigh the best interest of the public and the defendant

in a speedy trial.”      18 U.S.C. § 3161(h)(7).         The STA delineates

factors “a court shall consider in considering an ends of justice

continuance, such as whether a failure to grant the continuance

would unreasonably deny the defendant . . . continuity of counsel”

or reasonable time for effective preparation.              United States v.

Pakala,   568   F.3d   47,   58   (1st   Cir.   2009)   (internal   quotation

omitted) (citing 18 U.S.C. § 3161(h)(7)(B)).            The Court need not,

however, “explicitly state its reasons for granting a continuance

nor make a best interest finding if it is obvious and set forth in

the motion for a continuance.”           United States v. Laureano-Pérez,
Criminal No. 16-692 (FAB)                                                              8

797   F.3d   45,     59   n.8    (1st    Cir.    2015)   (internal     citation     and

quotation omitted). 4

      C.     The Codefendant Exclusion

             The Speedy Trial “clock [stops] for one defendant in the

same manner and for the same amount of time as for all co-

defendants.”        United States v. Mayrea, 704 F.3d 55, 63 (1st Cir.

2013) (citation and quotation omitted); United States v. Molina,

407   F.3d    511,    532       (1st    Cir.    2005)    (“The     purpose    of   [the

codefendant] rule is to prevent the Speedy Trial Act from becoming

a sword that can be used to shred the joinder rules.                      Only in that

way can the federal courts maintain the efficiency advantages of

joint trials.”); see 18 U.S.C. § 3161(h)(6).                  Accordingly, García,

Cheveres, and Ruiz are subject to the same Speedy Trial clock.

United     States    v.   Barnes,       251    F.3d   251,   259   (1st     Cir.   2001)

(“[C]ases involving multiple defendants are governed by a single

speedy trial clock, which begins to run with the clock of the most

recently     added    defendant.”)        (internal      citation     and    quotation

omitted).



4 See also Valdivia, 680 F.3d at 40 (“In constructing such [an ends-of-justice]
finding, the district court need not recite a formulaic incantation of the
‘ends-of-justice’ language, but it must articulate clearly the reasons that
support an ends-of-justice continuance.”) United States v. Rush, 738 F.2d 497,
508 (1st Cir. 1984) (holding that “it is generally preferable to limit a
continuance to a definite period for the sake of clarity and certainty; but at
the same time it is inevitable that in some cases, like the present one, a court
is forced to order an (h)(8) continuance without knowing exactly how long the
reasons for supporting the continuance will remain valid.”).
Criminal No. 16-692 (FAB)                                             9

III. There is No Speedy Trial Act Violation

     The record demonstrates that there is no Speedy Trial Act

violation.    As set forth in the table below, the two-year delay

between García’s initial appearance and motion to dismiss is

attributable to pretrial motions, hearings, and continuances.

                      SPEEDY TRIAL ACT CALCULATION

       DATE          DAYS                REASON FOR DELAY


                            Initial Appearance. Docket No. 52; see 18
 February 17, 2017    0
                            U.S.C. § 3161(h)(1).

 February 18, 2017
      through         5     No Exclusion is Applicable.
 February 23, 2017

                            Arraignment and Status Conference. Docket
                            Nos. 57 and 58; see 18 U.S.C. § 3161(h)(1).
 February 24, 2017    0     The Court granted the United States and
                            defense counsel two weeks to finalize
                            discovery.

 February 24, 2017
                            Two-week continuance to finalize discovery.
      through         0
                            See 18 U.S.C. § 3161(h)(7).
   March 10, 2017

  March 11, 2017
     through          13    No Exclusion is Applicable.
  March 23, 2017

                            Status Conference. Docket No. 60; see 18
                            U.S.C.   §  3161(h)(1).   Defense  counsel
                            requested   “time   for   designation   of
                            evidence, and then time for filing motions
  March 24, 2017      0
                            to suppress.” Id. at p. 1. The Court held
                            that “before deadlines are set informal
                            meetings as to discovery shall be held
                            first.” Id.
Criminal No. 16-692 (FAB)                                                    10


         DATE          DAYS                   REASON FOR DELAY

    March 25, 2017
                               Continuance to finalize discovery.       See 18
       through           0
                               U.S.C. § 3161(h)(7). 5
    April 18, 2017

                               Status Conference. Docket No. 68; see 18
                               U.S.C.   §   3161(h)(1).       The   parties
                               requested,   and   the   Court   granted   a
    April 19, 2017       0
                               continuance    until   the    next    status
                               conference to finalize discovery and to
                               conduct plea negotiations.

    April 20, 2017             Continuance to finalize discovery and
       through           0     negotiate plea agreements. 18 U.S.C. §
    June 27, 2017              3161(h)(7). 6

                               Status Conference. Docket No. 73; see 18
                               U.S.C. § 3161(h)(1). The Court granted the
    June 27, 2017        0
                               parties’ request for “additional time” to
                               conduct plea negotiations.

    June 28, 2017              Continuance to finalize discovery and
       through           0     negotiate plea agreements. See 18 U.S.C.
    July 13, 2017              § 3161(h)(7).

                               Status Conference. Docket No. 76; see 18
                               U.S.C. § 3161(h)(1). The Court granted the
    July 14, 2017        0     parties’ request for “an additional period
                               of four (4) weeks to finalize plea
                               negotiations.”

     July 15, 2017             Continuance to finalize discovery and
        through          0     negotiate plea agreements. See 18 U.S.C. §
    August 11, 2017            3161(h)(7).

    August 11, 2017            Cheveres filed a change of plea motion on
        through          0     August 11, 2011.    Docket No. 77; see 18
    August 25, 2017            U.S.C. § 3161(h)(1)(D).


5 The Speedy Trial clock also stopped on April 11, 2017 because Cheveres filed

a motion to withdraw a document. Docket No. 64; see 18 U.S.C. § 3161(h)(1)(D)
(“delay resulting from any pretrial motion”). The Court granted Cheveres’ motion
on April 19, 2017. (Docket No. 66.)

6
 The Speedy Trial clock also stopped on May 26, 2017 because Cheveres filed a
motion to appoint an expert. Docket No. 69; see 18 U.S.C. § 3161(h)(1)(D).
The Court granted Cheveres’ motion on June 16, 2017. (Docket No. 72.)
Criminal No. 16-692 (FAB)                                                   11


          DATE          DAYS                 REASON FOR DELAY

                               Change of plea hearing for Cheveres, Status
                               Conference for García and Ruiz.      Docket
                               Nos. 88 and 90; see 18 U.S.C. § 3161(h)(1).
     August 25, 2017     0     Ruiz’s defense counsel was unavailable for
                               trial in September. Id. The Court set trial
                               for October 10, 2017 to accommodate defense
                               counsel’s schedule. Id. 7

     August 26, 2017           Continuance    to    accommodate    defense
         through         0     counsel’s   schedule.     See    18  U.S.C.
     October 4, 2017           § 3161(h)(7)

                               “Due to the effects of Hurricane María,
     October 5, 2017     0     Jury trial set for October 10, 2017 [was]
                               vacated.” (Docket No. 94.) 8

                               “As soon as the Court is informed as to
                               when the MDC-Guaynabo becomes operational
     October 6, 2017
                               again, and defendants be brought back to
         through         0
                               this jurisdiction, case will be set for
    December 12, 2017
                               Jury trial or change of plea.”    (Docket
                               No. 95.)

                               Status Conference. Docket No. 98; see 18
                               U.S.C.   §    3161(h)(1).   “Counsel    for
                               defendants explained the communication
                               difficulties    since    defendants    were
    December 13, 2017    0
                               transferred to FCI Yazoo and requested that
                               in order to be properly prepared for Jury
                               trial defendants shall be brought back to
                               this jurisdiction.” Id.



7 See United States v. Pringle, 751 F.2d 419, 432 (1st Cir. 1984) (“The
legislative history of the Speedy Trial Act . . . indicates that scheduling
conflicts of either defense or government counsel were intended by Congress to
be legitimate grounds for granting a continuance under § 3136(h)(8).”).

8 The District Court for the District of Puerto Rico closed on September 18,
2017 to prepare for Hurricane María. Public Notice from the Clerk No. 17-10.
Subsequently, Chief Judge Aida M. Delgado-Colón ordered that “all pending
criminal cases are excluded from the requirements of the Speedy Trial Act until
further order of this Court.”    Omnibus Order No. 17-509, Emergency Measures
After the Passage of Hurricane María, p. 2 (Oct. 4, 2017) (citing 18 U.S.C. §
3161(h)(7)(A)). The Court suspended all trials until at least November 6, 2017.
Public Notice from the Clerk No. 17-12.
Criminal No. 16-692 (FAB)                                            12


       DATE          DAYS                REASON FOR DELAY

                            García and Ruiz returned to Puerto Rico on
                            January 9, 2018. The Court granted defense
 December 14, 2017
                            counsel’s request for additional time to
      through         0
                            “conduct their investigations and prepare
  January 21, 2018
                            for trial.” (Docket No. 105 at p. 2; Docket
                            No. 108.)

                            Status Conference. Docket No. 113; see 18
                            U.S.C. § 3161(h)(1).       Ruiz’s defense
                            counsel requested that the Court set a
                            trial date in April to accommodate a
January 22, 2018      0
                            scheduling conflict. Id. at p. 2. “Hence,
                            Jury Trial in this case set for April 9,
                            2018 at 9:30 a.m. as agreed by the parties
                            during today’s proceedings.” Id.

 January 23, 2018           The parties prepare for trial and file
     through          0     pretrial motions. See Docket Nos. 112 and
  March 18, 2018            117; see 18 U.S.C. § 3161(h)(1).

                            Status Conference. Docket No. 121; see 18
                            U.S.C. § 3161(h)(1). The Court vacated the
                            April 9, 2018 trial date.       Id.    Ruiz
  March 19, 2019      0     informed the Court that he intended to file
                            a motion to suppress. Id. “The Court made
                            a finding that the Speedy trial shall
                            remain tolled.” Id.

                            Continuance to file motion to suppress.
  March 20, 2018            See 18 U.S.C. § 3161(h)(7).      The Court
     through          0     granted Ruiz’s request for an extension of
   May 1, 2018              time to file a motion to suppress. (Docket
                            Nos. 125 and 126.)

                            Ruiz filed a motion to suppress on May 2,
                            2018.   Docket No. 130; see 18 U.S.C. §
                            3161(h)(1). The Court referred the motion
                            to suppress to a magistrate judge on
   May 2, 2018        0
                            July 31, 2018.   (Docket No. 150.)   After
                            three continuances, Magistrate Judge López
                            set the suppression hearing for June 27,
                            2019. (Docket Nos. 162, 172, 177 and 181.)
Criminal No. 16-692 (FAB)                                                 13


        DATE          DAYS                  REASON FOR DELAY

                              Ruiz’s motion to suppress is pending.
    May 3, 2018               García moved to dismiss the superseding
      through           0     indictment pursuant to the Sixth Amendment
    May 7, 2019               and STA on May 7, 2019. Docket No. 184; see
                              18 U.S.C. § 3161(h)(1). 9



                       Speedy Trial Clock Total:

                       18 Days of Unexcused Delay

                       776 Days of Excused Delay

     A.     García’s Speedy Trial Calculation is Incorrect

            According to García, “the speedy trial has been exceeded

by 114 days over the 70 days limit.”          (Docket No. 184 at p. 6.)

García’s calculation is flawed, however, because he fails to

exclude time attributable to continuances and Ruiz’s motion to

suppress.

            1.    Continuances

                  García argues that “the clock ran from February 25,

2017 until March 16, 2017 for a total of 19 days.”         (Docket No. 184




9 The Court held a status conference on May 14, 2018. (Docket No. 133.) Ruiz
requested time to reply to the United States’ opposition to the suppression
motion. Id. García’s counsel informed the Court that he was “evaluating if he
will join on different grounds, the motion to suppress filed by co-defendant
[Ruiz].” Id. The Court held that “the Speedy trial shall remain tolled until
the next status conference.”    Id.   The next status conference occurred on
August 5, 2018. (Docket No. 152.) The Court’s order constituted an ends-of-
justice continuance, an additional reason to toll the Speedy Trial clock.
Criminal No. 16-692 (FAB)                                                     14

at p. 4.) 10   He acknowledges, however, that “two weeks were granted

to the United States to provide discovery” at the February 24,

2017   status    conference.       Id.;    see   Docket   No.    57.     Before

publication of the superseding indictment, the Court had “disposed

of the fact that [Ruiz’s] motion to suppress shall be filed before

the next status conference, [which was February 24, 2017].” 11              Ruiz

did not file a motion to suppress by the February 24, 2017

deadline.      Defense counsel for Ruiz informed the Court that “in

between came a superseding indictment . . . It would be piecemeal,

disjointed, and premature to have filed any motion to suppress”

regarding events “that are alleged in the superseding indictment.”

(Draft Transcript at pp. 2—3.)                The two-week continuance to

disclose discovery placed defendants “in a better position to state

whether a motion to suppress will be filed or not.”               Id. at p. 3.

This continuance served the ends of justice by allotting defense

counsel additional time to prepare the motion to suppress.                   See

e.g., United States v. Apicelli, 839 F.3d 75, 84—85 (1st Cir. 2016)

(finding “no abuse of discretion in [the district court’s] issuance




10 García purports that on “March 17, 2017 an order of detention pending trial
was issued against Mr. García and the clock stopped.” (Docket No. 184 at p. 4)
(citing Docket No. 59). Detention orders do not toll the Speedy Trial clock.
11 Court reporters are responsible for promptly filing, when requested, certified

transcripts of all proceedings before the Court. 28 U.S.C. § 753. Transcripts
are available for a fee. The Court may access preliminary drafts of the
transcripts before the official transcript is published. This Opinion and Order
cites to a preliminary draft of the transcript.
Criminal No. 16-692 (FAB)                                                           15

of   an    ends-of-justice       continuance”     to     “give   counsel    time    to

prepare” and “to review the new evidence and potentially prepare

new exhibits”). 12        Accordingly, thirteen days (13) elapsed between

the February 25, 2017 status conference and the March 24, 2017

status conference.

                    García also contends that the “clock began to run

again from March 25, 2017 until April 6, 2017 for a total of 13

days.”      (Docket No. 184 at p. 4.)            At the March 24, 2017 status

conference,       however,       counsel   for    Ruiz    requested      “time     for

designation of evidence, and then time for filing of motion to

suppress with respect to the cell phone, statements, and lineups.”

(Docket No. 60 at p. 2.)            The Court ordered the parties to meet

informally “[b]efore deadlines [were] set.” Id. Defense counsel’s

motion for additional time and the Court’s order are “complementary

documents,” analyzed as one record to determine whether an ends-

of-justice continuance tolled the Speedy Trial clock.                         United

States v. Bruckman, 874 F.2d 57, 62 (1st Cir. 1989) (noting that

“the      basic   facts    and    justifying     grounds     for   the     requested



12See also United States v. Sepulveda, 15 F.3d 1161, 1193 n.25 (1st Cir. 1993)
(“We note that the district court also granted an ends-of-justice continuance
on December 18, 1990, in response to [the defendant’s] motion for an extension
of discovery deadlines, thereby providing an additional source of excludable
time”); United States v. Bell, Case No. 17-3505, 2019 U.S. App. LEXIS 16534 *21
(7th Cir. June 3, 2019) (“[N]ew discovery materials” regarding the superseding
indictment constituted “ample reason to conclude that the failure to grant a
continuance would deny defense counsel reasonable time for effective
preparation.”) (internal citation and quotation omitted).
Criminal No. 16-692 (FAB)                                                      16

continuance and excludable time under the Speedy Trial Act are

clearly    obvious      as   explained   in   the   government’s   motion     and

memorandum which was ‘allowed’ by the trial court.”)                   Failure to

grant Ruiz’s request for a continuance would deny him “reasonable

time necessary for effective preparation.”             18 U.S.C. § 3161(h)(7)

(B)(iv).      Accordingly, the days between the March 24, 2017 and

April 19, 2017 status conferences are excluded.                (Docket Nos. 60

and 68.) 13

              2.     Ruiz’s Motion to Suppress

                     Ruiz moved to suppress evidence on May 2, 2018.

(Docket No. 130.) The Court referred Ruiz’s motion to a magistrate

judge on July 31, 2018.           (Docket No. 151.)         At the next status

conference, the Court held that “a new schedule [will issue],

including     trial     date,   once   the    motion   to   suppress    has   been

decided.”          (Docket No. 152.)      Magistrate Judge López set the

suppression hearing for September 28, 2018.                 (Docket No. 159.)

Subsequently, the United States filed four unopposed motions to

continue the suppression hearing.             (Docket Nos. 160, 170, 174 and




13Cheveres filed a motion to withdraw a document on April 11, 2017. (Docket
No. 64.) The Court granted the motion to withdraw on April 19, 2017. (Docket
No. 66.)   The disposition of this pre-trial motion serves as independent basis
to exclude the days between April 11, 2017 and April 19, 2017. See 19 U.S.C.
§ 3161(h) (1)(D).
Criminal No. 16-692 (FAB)                                                 17

178.)    The magistrate judge granted the motions to continue,

ultimately setting the suppression hearing for June 27, 2019. 14

                 Motions to suppress toll the Speedy Trial clock

“from the filing of the motion through the conclusion of the

hearing on, or other prompt disposition of such motion.” 18 U.S.C.

§ 3161(h)(1)(D); see United States v. Cobb, 697 F.2d 38, 42 (2d

Cir. 1982) (“Is a motion to suppress a ‘pretrial motion’ within

the meaning of [the STA]?         The answer is ‘yes.’”).        The delay

between Ruiz’s motion to suppress and the suppression hearing is

excluded from the Speedy Trial clock.         See Henderson, 476 U.S. at

330 (“Congress intended [to] exclude from the Speedy Trial Act’s

70-day limitation all time between the filing of a motion and the

conclusion of the hearing on that motion, whether or not a delay

in holding the hearing is ‘reasonably necessary.’”); United States

v. Staula, 80 F.3d 596, 601 (1st Cir. 1996) (“For motions that

require a hearing, [the STA] excludes the time between the filing

of the motion and the hearing on the motion, even if the delay is

overlong, inexplicable, or unreasonable.”).

                 The motion to suppress tolled the Speedy Trial

clock for García pursuant to the codefendant exclusion.           18 U.S.C.



14 See Docket No. 162 (resetting suppression hearing for November 20, 2018);
Docket No. 172 (resetting suppression hearing for February 11, 2019); Docket
No. 177 (resetting the suppression hearing for April 1, 2019); Docket No. 181
(resetting suppression hearing for June 27, 2019).
Criminal No. 16-692 (FAB)                                                    18

§ 3136(h)(7); see, e.g., United States v. Lara, Case No. 15-069,

2015 U.S. Dist. LEXIS 68767 *3 (D. Me. May 27, 2015) (holding that

because “the continuances requested by Lara’s codefendants are

excludable under the Ends of Justice Clause . . . the delays

resulting from the continuances are reasonable as to Lara.”).

Several courts of appeals have held that the codefendant exclusion

is “subject to a reasonableness constraint.”                  United State v.

Novak, 715 F.2d 810, 815 (3rd Cir. 1983). 15              The First Circuit

Court of Appeals has not, however, “addressed head on whether the

co-Defendant Clause is subject to a reasonableness limitation.”

Maryea, 704 F.3d at 66; see United States v. Brown, 736 F.2d 807,

809   (1st   Cir.   1984)   (declining     to   adopt   the    reasonableness

requirement set forth in Novak, 715 F.2d 810, but holding that

“any excludable delay properly attributable to the pendency of

[codefendant A’s] pretrial motions is applicable to [codefendant

B]”).    The Maryea court “assume[d] without deciding” that “a

reasonableness requirement applies” to the codefendant exclusion,




15See United States v. Stephens, 489 F.3d 647, 654 (5th Cir. 2007) (“Attribution
of the excludable delay of one codefendant to another is not, however,
automatic; rather, the period of delay must be reasonable.”); United States v.
Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (“[I]n order to attribute a
codefendant’s excludable delay under [the STA] to a defendant, the delay must
meet the reasonableness requirement of § 3161(h)(6).”); United States v. Volg,
374 F.3d 976, 984 (10th Cir. 2004) (holding that “a court must examine all the
relevant factors” to determine whether delay attributable to a codefendant is
reasonable).
Criminal No. 16-692 (FAB)                                                    19

adopting a totality-of-the-circumstances standard of review.                Id.

This Court will do the same.

                    The Court is cognizant that 370 days have elapsed

between Ruiz’s motion to suppress and García’s motion to dismiss,

time that García has spent in federal detention.                  This delay,

however, is reasonable.       García has not requested a severance, a

circumstance that militates against dismissal.             Maryea, 704 F.3d

at 67 (“[G]iven that our sister circuits have found a petition for

severance relevant . . . under the totality-of-the-circumstances

test, a defendant’s failure to move to sever is an important factor

to consider.”) (citing cases); United States v. Congo, Case No.

18-193, 2019 U.S. Dist. LEXIS 27362 *2—3 (D. Me. Feb. 21, 2019)

(“Under    the   totality   of     the   circumstances,    the   utility    and

efficiency of a single trial outweighs any prejudice to [the

defendant], and I conclude that the delay occasioned by the speedy

trial order is reasonable.”).            García did not request that the

Court set a trial date before filing his motion to dismiss, nor

did he object to any of the motions to continue the suppression

hearing.      The    disposition    of   Ruiz’s   motion   to    suppress   may

facilitate plea negotiations and perhaps obviate the need for a

trial.     The First Circuit Court of Appeals has held that “delays

resulting from the joinder of codefendants [are to] be liberally

excluded” from the Speedy Trial clock.            Id.; see, e.g., Molina,
Criminal No. 16-692 (FAB)                                                    20

407 F.3d at 532 (denying motion to dismiss where the defendant’s

“principal [complaint] is that the delay of approximately eighteen

months occasioned by the unavailability of [codefendant’s] trial

counsel   should    not   have   been   excluded   from   the   speedy   trial

calculation”). 16     Accordingly, the delay resulting from Ruiz’s

motion    to   suppress   is   excluded   from   the   Speedy   Trial    clock.

García’s motion to dismiss pursuant to the Speedy Trial Act is

DENIED.

IV.   The Sixth Amendment

      García also moves for dismissal of the superseding indictment

pursuant to the Sixth Amendment. “Although unusual, it is possible

for a delay that does not violate the STA to run afoul of the Sixth

Amendment’s guarantee of a speedy trial.”           United States v. Casas,

425 F.3d 23, 33 (1st Cir. 2005) (citation omitted).              Four factors

govern the Court’s Sixth Amendment analysis: (1) the length of the



16See also United States v. Anello, 765 F.2d 253, 258 (1st Cir. 1985) (denying
motion to dismiss because the 568-day “delay from indictment to trial was long.
But, at least some of the different defendants, tried together, are responsible
for each individual portion of that delay.”); United States v. Vásquez, 918
F.2d 329, 334 (2d Cir. 1990) (denying motion to dismiss where defendant
“[argued] that his rights were violated by the unreasonable delays in
proceedings concerning co-defendant Vásquez, delays that extended over 22 months
in order to decide various motions”); United States v. Morales-Rivera, 203 F.
Supp. 2d 92, 95 (D.P.R. 2002) (“[A]lthough 945 days elapsed between the
defendants’ initial appearance before a judicial officer and the filing of the
speedy trial motion, at least 933 of those days are excluded from the speedy
trial calculation. Because not more than 12 countable days have accumulated,
the Speedy Trial Act has not been violated.”) (Hornby, J.); United States v.
Adams, 782 F. Supp. 2d 229, 242 (N.D.W. Va. 2011) (holding that the [one year]
delay resulting from adding Ms. Adams as a defendant was reasonable, and
therefore, excludable pursuant to the Speedy Trial Act”).
Criminal No. 16-692 (FAB)                                                          21

delay; (2) the reasons for the delay; (3) the defendant’s assertion

of his or her speedy trial right; and (4) prejudice to the

defendant caused by the delay.           See Barker v. Wingo, 407 U.S. 514,

530 (1972).       These factors “must be considered together with such

other circumstances as may be relevant.”              Id. at 533.

     The length of pretrial delay is calculated from arrest or

indictment, whichever occurs first.            Muñoz-Amado, 182 F.3d at 61.

A grand jury returned the superseding indictment on February 8,

2017, exceeding the one-year point at which pretrial delay is

generally considered presumptively prejudicial.                 See Doggett v.

United States, 505 U.S. 647, 652 n.1 (1992) (internal citations

omitted).     Accordingly, the length of delay weighs in favor of

defendants= Sixth Amendment claim.

     The remaining factors, however, weigh against García.                        His

motion to dismiss is devoid of any discussion regarding the Sixth

Amendment.       (Docket No. 184.)       García cannot “mention a possible

argument    in    the   most   skeletal    way,    leaving   the     Court   to    do

counsel’s work, create the ossature for the argument, and put flesh

on its bones.”       U.S. v. Zannino, 895 F.2d 1, 17 (1st Cir. 1990).

Accordingly,      García’s     Sixth   Amendment    argument    is    unavailing.

See, e.g., United States v. Pizarro, 772 F.3d 284, 299 n.21 (1st

Cir. 2014) (holding that one sentence of legal argument failed to

develop     the     defendant’s        claim   that    his     “statutory         and
Criminal No. 16-692 (FAB)                                          22

constitutional rights to a speedy trial” were violated) (citing

Zannino, 895 F.2d at 17); cf United States v. Rodríguez-Durán, 507

F.3d 749, 762 n.21 (1st Cir. 2007) (“[Defendant] also asserts that

denial of the continuance violated his Sixth Amendment right to

put on a defense.   However, he fails to cite or otherwise develop

that claim, and we therefore deem it waived”) (citation omitted).

García’s motion to dismiss pursuant to the Sixth Amendment is

DENIED.

V.   Conclusion

     For the reasons set forth above, the Court DENIES García’s

motion to dismiss pursuant to the Sixth Amendment and the Speedy

Trial Act.   (Docket No. 184.)

     IT IS SO ORDERED.

     San Juan, Puerto Rico, June 20, 2019.


                                    s/ Francisco A. Besosa
                                    FRANCISCO A. BESOSA
                                    UNITED STATES DISTRICT JUDGE
